 HOPKINS HARDWAREEdgar Mantha and Kathleen Mantha, a Partnership,d/b/a Hopkins Hardware; Mantha's Carpet &Draperies; Mantha's Handyman Plumbing;Mantha's Fence and United Food and Commer-cial Workers Union, Local 839. Cases 32-CA-4225 and 32-RC-150612 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 12 April 1983 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheGeneral Counsel filed limited exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommended Orderas modified.The judge noted in his decision that the Re-spondent sold its business prior to the hearing andthat the General Counsel did not litigate the issueof whether the purchaser was a successor underthe Act. Accordingly, in his recommended remedythe judge found, inter alia, that since the GeneralCounsel had neither asserted nor litigated the suc-cessor status of the purchaser of the Respondent'sbusiness the sale of the business must be taken intoaccount in designing a remedy for the Respond-ent's unfair labor practices. He presumed that thesale of the business was bona fide and found there-fore that "any remedial order worded as if Re-spondent still owned the business enterprise wouldbe meaningless and unrealistic." Accordingly, herecommended that the backpay period for the threediscriminatees be tolled as of the date of the sale ofthe business. He also found that it was unnecessaryto determine whether the Respondent had madevalid offers of reinstatement to three discriminateesimmediately prior to its sale of the business.The General Counsel excepts to the judge's com-ments regarding the legal significance of the Gen-eral Counsel's failure to litigate the successorshipissue at the hearing and his tolling of the backpayperiods as of the time the Respondent sold its busi-ness. We find merit in these exceptions.It is well settled that a bona fide purchaser of abusiness who continues the employing enterpriseand has knowledge of unremedied unfair laborNo exceptions were filed to the judge's factual findings and Conclu-sions of Law.practices committed by its predecessor may be or-dered, as a successor employer, to reinstate unlaw-fully discharged employees and to pay, jointly orseverally with its predecessor, backpay to such em-ployees. Golden State Bottling Co. v. NLRB, 414U.S. 168 (1973), and Perma Vinyl Corp., 164 NLRB968 (1967), enfd. sub nom. U.S. Pipe & Foundry Co.v. NLRB, 398 F.2d 544 (5th Cir. 1968). It is equallywell established that the liability of such a succes-sor "may be imposed upon a party to a supplemen-tal proceeding, even though [it] had not been aparty to the proceeding in which the unfair laborpractices were found" Coast Delivery Service, 198NLRB 1026 (1972), Southeastern Envelope Co., 246NLRB 423 (1979), and Perma Vinyl Corp., supra. Inaddition, although frequently the General Counsellitigates the successorship issue at the unfair laborpractice hearing when he is aware that the businessof the originally charged respondent has been soldprior to the hearing, he is not required to do so.See, for example, Bell Co., 243 NLRB 977 (1979).2Thus, even though the General Counsel wasaware prior to the unfair labor practice hearingthat the Respondent had sold its business and hecould have litigated, at that time, the issue ofwhether the purchaser was a successor, he chosenot to do so. This choice does not preclude himfrom litigating the successorship issue in the future.Thus, we see no reason to limit our make-wholeremedy as recommended by the judge. We shallmodify the Order accordingly.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and hereby orders that theRespondent, Edgar Mantha and Kathleen Mantha,a Partnership, d/b/a Hopkins Hardware; Mantha'sCarpet & Draperies; Mantha's Handyman Plumb-ing; Mantha's Fence, Watsonville, California, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1. Substitute the following for paragraph 2(a)."(a) Offer Steven Bobeda, John Clarke, andFrederick Smith immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutI We note that in Bell Co., supra, unlike the present case, the GeneralCounsel asserted at the unfair labor practice hearing that the succeedingemployer was liable as an alter ego and, when this theory proved unsuc-cessful, alleged in the backpay proceeding that it was a successor. Thus,the present case is not complicated, as Bell, by the issue of whether theGeneral Counsel should be permitted to litigate alternative theories of aparty's liability at subsequent stages of a proceeding.3 We leave to the compliance stage of this proceeding the determina-tion of the validity of the alleged offers of reinstatement made to discri-minatees Clarke and Smith.271 NLRB No. 35175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprejudice to their seniority or any other rights orprivileges previously enjoyed, and make themwhole for any loss of earnings and other benefitsthey may have suffered as a result of the discrimi-nation against them. Backpay shall be computed inthe manner set forth in F W. Woolworth Co., 90NLRB 289 (1950), and interest thereon shall becomputed in the manner provided in Florida SteelCorp., 231 NLRB 651 (1977). See generally IsisPlumbing Co., 138 NLRB 716 (1962)."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT unlawfully interrogate you aboutyour union activities or the union activities of otheremployees.WE WILL NOT inform you that you can antici-pate being discharged because you are suspected ofengaging in union activities.WE WILL NOT select you for layoff or dischargebecause you are suspected of engaging in activitieson behalf of the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Steven Bobeda, John Clarke, andFrederick Smith immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other ben-efits resulting from their discharges, less any net in-terim earnings, plus interest.EDGAR MANTHA AND KATHLEENMANTHA, A PARTNERSHIP, D/B/AHOPKINS HARDWARE; MANTHA'SCARPET & DRAPERIES; MANTHA'SHANDYMAN PLUMBING; MANTHA'SFENCEDECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. On acharge filed in Case 32-CA-4225 by United Food andCommercial Workers Union, Local 839 (the Union), acomplaint and notice of hearing was issued by the Re-gional Director for Region 32 on March 5, 1982. Thecomplaint alleged, inter alia, that Edgar Mantha andKathleen Mantha, a Partnership, d/b/a Hopkins Hard-ware; Mantha's Carpet & Draperies; Mantha's Handy-man Plumbing; Mantha's Fence (the Respondent) en-gaged in a series of unlawful acts in violation of Section8(a)(1) and (3) of the National Labor Relations Act, 29U.S.C. § 151 et seq. (the Act). The Respondent filed ananswer and an amended answer in which it admitted cer-tain allegations of the complaint, denied others, and spe-cifically denied the commission of any unfair labor prac-tices.In Case 32-RC-1506 a Board-conducted election washeld in an appropriate unit of the Respondent's employ-ees on January 11, 1982. The tally of ballots disclosedthat there were approximately 8 eligible voters and 10ballots cast. Of this number, three were for the Union,three were against, and four ballots were challenged.Since the challenged ballots were sufficient in number toaffect the outcome of the election, the Regional Directorcaused an investigation to be made and issued a Reportand Recommendation on Challenged Ballots. In thisreport, the Regional Director sustained the challenge toone ballot and recommended that the other three chal-lenged ballots be considered jointly with the unfair laborpractice proceeding. In the absence of any exception tothe Regional Director's report, the Board adopted hisrecommendations.A hearing was held in this matter on November 2 and3, 1982, in Santa Cruz, California. All parties were repre-sented and provided full opportunity to examine andcross-examine witnesses and to present relevant and ma-terial evidence on the issues under consideration. Briefswere submitted by counsel for the General Counsel andthe Respondent. In addition, counsel for the Respondentsubmitted a reply brief.On the entire record in this matter and on my observa-tion of the witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times during the operative events here, the Re-spondent was a partnership with an office and place ofbusiness located in Watsonville, California, engaged inthe retail sale and installation of hardware products, car-pets, draperies, and fences. During the 12 months pre-ceding the issuance of the complaint in this case, the Re-spondent derived gross revenues in excess of $500,000 inthe course and conduct of its business operations andpurchased goods and services valued in excess of $50,000from points located outside the State of California. Onthe basis of the above, I find that the Respondent was anemployer within the meaning of Section 2(2) of the Act176 HOPKINS HARDWAREengaged in commerce within the meaning of Section 2(6)and (7) of the Act.'11. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union, Local839 is a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe testimony discloses that in mid-October 19812 twoof the Respondent's employees, Steven Bobeda and RonYetter, met with a representative of the Union to explorethe possibility of organizing the Respondent's employees.Following their efforts in this regard, the Union sent aletter to Edgar Mantha dated October 26, claiming torepresent a majority of the employees and requesting ne-gotiations for a collective-bargaining agreement. (See Jt.Exh. 1.) The events which followed provide the basis forthe asserted unlawful conduct set forth in the complaint.John Clarke testified he was called into Mantha'soffice on October 27 and shown the Union's letter.Clarke stated that Mantha wanted to know if he knewanything about the matter.s Clarke told Mantha that hedid not feel the Respondent could question employeesabout the Union and he did not want to get involved inthe matter. Mantha replied that he was questioning theemployee because he heard that a list had been passedaround in the store for employees who were interested inthe Union to sign. He asked Clarke if this were true andClarke disclaimed any knowledge of such a list. Accord-ing to Clarke, Mantha then stated he felt the Union was"bluffing when they said that a majority of the employ-ees had indicated an interest in this." Clarke then toldMantha that he had been through an acrimonious situa-tion involving a union organizing effort with a formeremployer (San Lorenzo Lumber) and did not want to getinvolved in a similar situation again. He indicated toMantha, however, that he did not believe the Union wasbluffing. According to Clarke, Mantha said, "Thanks, Ithink you have told me what I wanted to know."Mantha acknowledged that he had a conversation withClarke about the letter from the Union on October 27.According to Mantha, he wanted to know if Clarkeknew anything about the letter, and the employee said hedid not want to get involved. Mantha admitted Clarkereferred to his previous experience at San LorenzoLumber and stated that Mantha had no right to discussthe matter with hifn. At this point, Mantha stated, hetold the employee, "Fine, thank you very much," andterminated the conversation.4Mantha admitted that heI The testimony reveals that the Respondent sold its business in Wat-sonville to a Donald Spence on March 16, 1982. The question of whetherSpence is a successor employer, and, as such, is liable to remedy anyunfair labor practices that the Respondent might be found to have com-mitted, was not litigated nor was there any claim to this effect by theGeneral Counsel. Accordingly, this matter is not before me for consider-ation.2 Unless otherwise indicated, all of the operative events here occurredin the year 1981.3 Clarke had received an authorization card from Yetter and signed iton October 16.4 Mantha also testified that he called in Rex Oliver and questioned himabout the letter before calling Clarke into the office. However, Manthalater called the San Lorenzo Lumber Company to findout if Clarke had been a ringleader in the union activitywhich occurred there. He was informed that the employ-ee was not considered by the management of that com-pany to have been involved.Contrary to the testimony of Mantha, two other em-ployees testified they were called into his office andquestioned about the letter from the Union. FrederickSmith stated he was called into the office by Mantha latein the morning or early in the afternoon and shown theletter. According to Smith, Mantha wanted to know ifhe knew anything about the letter or who was involved"in the Union." The employee replied that he did notknow and that he had not been contacted by any unionofficials.Bobeda testified that Mantha called him into the officein the afternoon on October 27 and showed him theletter from the Union. As in the case of the other em-ployees, Bobeda testified that Mantha asked if he knewanything about the matter. According to Bobeda, he toldMantha that he "really couldn't say at this time." Manthathen asked the employee if he would swear to that onthe Bible and the employee declined to do so.5Raymond Schaefer, Respondent's former store manag-er and an admitted supervisor, testified as a witness forthe General Counsel. Schaefer was the store manager ofall the departments except the carpet department. Thislatter section was managed by Mantha's wife and copart-ner. Schaefer quit the Respondent's employ on January15, 1982, because of dissatisfaction with the amount ofthe Christmas bonus paid to him the previous December.Although he was an admitted supervisor and could notbe represented by the Union, Schaefer signed a union au-thorization card and attended two union meetings held atBobeda's home. He also acknowledged that he main-tained a personal friendship with Bobeda, Clarke, andSmith while employed by the Respondent.Schaefer stated that at approximately 9 a.m. on Octo-ber 27, Mantha showed him the letter from the Unionand said he wanted to know which of the employeeswere involved so he could get rid of them. According toSchaefer, Mantha said that "he would close the doors ofhis store before he would allow the Union to be in-volved." Schaefer then cautioned Mantha that the em-ployees had certain rights and advised him to contact theUnion or the National Labor Relations Board. Manthathen made a phone call while Schaefer was present.Schaefer testified he heard Mantha exclaim during theconversation, "You mean I can't fire everybody?"6Schaefer further testified that Mantha spoke with himlater that same afternoon. According to Schaefer,Mantha said that, after his conversations with Clarke andSmith, he suspected they were involved in the Union'seffort to represent the employees. Mantha indicated hestated he did not question any other employees about the letter from theUnion after talking with Clarke.6 Mantha denied that he called either Bobeda or Smith into his officeto question them about the Union's letter.6 Mantha admitted that he called the Regional Office of the Boardseeking advice. He stated he asked if he could fire all of the employeesand was told that he could not.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcame to this conclusion based on their answers to hisquestions earlier that day. Mantha told Schaefer thatClarke stated he did not wish to discuss it (the matter ofthe Union's representational claim) at this time and Smithsaid he had not been contacted by any union officials.Bobeda testified he was called into Mantha's office asecond time and questioned about the identity of the em-ployees involved with the Union.7Bobeda stated Manthawanted to know if another employee who was recentlyterminated (Jack Frum) was the leader of the union ac-tivity at the store. Bobeda disclaimed any knowledgeabout Frum's involvement. It was at this point, accord-ing to Bobeda, that Mantha said if he were in Canada, hewould have Frum taken care of.8Bobeda further testi-fied that Mantha said if there were any possible way, hewould stop Frum from working anywhere in Watson-ville. When questioned about Bobeda's statements,Mantha denied that he had any such conversation withthe employee regarding Frum's possible role in the unionactivity at the store. However, Mantha did acknowledgethat, during some conversation he had with Bobeda, theemployee said, "Frum was bull-shitting about being in-volved with the Union."According to the testimony, two union meetings wereheld at Bobeda's home. Although the precise date is notclear in the record, the second meeting was held some-time during the first week in November. In addition tothe employees, Schaefer also attended this meeting.During the course of the discussion, Schaefer told Clarkeand Smith that Mantha suspected them of being involvedin the union activity at the store. He stated that based onhis conversations with Mantha these two employeescould expect to be fired.On November 2, a warning letter was issued toBobeda by Schaefer. (R. Exh. 2.) The warning cited fourincidents, occurring during the period of October 28through 31, that management found unacceptable. Itstated that any similar conduct in the future would resultin the termination of Bobeda's employment.The first incident cited related to an event on October28. Bobeda was charged with giving a fence estimatewhich later proved to be $800 in error (in favor of thecustomer). Bobeda testified that the error occurred be-cause he was not informed as to the type of fence thecustomer was going to receive. The second incident oc-curred on October 29. Bobeda was charged with failingto replace a faulty toilet flapper while on a service calland thereby causing Schaefer to have to return to thecustomer's premises to complete the job. When ques-tioned about this incident, Bobeda stated that Manthahimself had worked on the customer's toilet the previousevening and he assumed that Mantha had taken care ofthe toilet flapper when he went to complete the job. Thethird incident occurred on the same day as the plumbingI Although Bobeda fixed the date of this conversation as early Novem-ber, he recalled that it occurred shortly before he received a writtenwarning on November 2. Thus, it would appear that this conversationoccurred, if in fact it did take place, sometime during the last few days inOctober.a Mantha was either from Canada or maintained a residence there.After selling the store, he apparently went to Canada and returned toCalifornia solely for the purposes of this hearing.repair job. Bobeda was charged with unauthorized use ofthe company truck in that he drove it home for lunchand became stuck in the mud while there. This requiredSchaefer to come to his assistance and it took them threeand a half hours to free the vehicle. Finally, on October31 the Respondent rented a spray paint gun and Bobedawas to paint window guards which the Respondent hadinstalled. The job was poorly done and the Respondenthad to assign Smith to repaint the window guards byhand. According to the written warning, it took Smith 4hours to redo the job. When questioned about this inci-dent, Bobeda claimed that he had never used a spray gunbefore and that he had so notified Mantha when he wasgiven the job.In regard to the written warning, Schaefer testifiedthat Mantha directed him to type up the complaintsagainst Bobeda on the evening of November 1. Schaeferstated he did so the following morning. According toSchaefer, Mantha said he wanted something "concrete"against Bobeda for future use in the event a decision wasmade to terminate the employee. Mantha, on the otherhand, testified that it was Schaefer's idea to documentthe complaints against Bobeda. According to Mantha,this was proposed by Schaefer because of the union ac-tivity occurring in the store. Mantha indicated he wentalong with the idea and both he and Schaefer signed thedocument.9The testimony discloses that Mantha went on a vaca-tion in October and returned sometime in the middle ofthat month. According to Mantha, when he returned hebecame concerned that the store was overstaffed for thevolume of sales it was producing. He stated that he di-rected Schaefer to meet with him on the evening of No-vember 10 to review the store records to determine ifthis were in fact true. Schaefer did not appear, andMantha stated he conducted his own independent ap-praisal of the records. He determined that the store wasoverstaffed by 2-1/2 employees. As a consequence, hedecided that he had to let two employees go.Mantha stated he then decided to lay off Clarke andSmith, even though they were not the most junior interms of employment with the Respondent.'0Manthatestified that he selected Clarke because he spent toomuch time with customers on each sale, and thereforedid not produce a high volume of sales. According toMantha, he had mentioned this fact to Schaefer severaltimes, although he acknowledged that no written warn-ing had ever been given to Clarke for this deficiency inhis work performance. Schaefer testified that in his opin-ion Clarke and Smith were "excellent" employees. He9 When the written warning was given to Bobeda, he refused to signit.i' Mantha testified that Bobeda, Diana Wilson, and Craig Machadowere junior in point of service to Clarke and Smith. He stated he keptWilson because she was bilingual and this skill was necessary in dealingwith a number of customers, especially in the carpeting department. Hestated he decided to retain Bobeda because he was a handyman andworked on plumbing. Mantha further testified that he retained Machadobecause he was a welder and could be used in installing fences and weld-ing gates. He also used Machado to perform work outside the buildingand to weld tubing to hold stocks of pipe which the Respondent storedon the premises.178 HOPKINS HARDWAREadmitted, however, that Mantha had talked to him aboutthe length of time Clarke spent handling his customersand, while Schaefer agreed with Mantha, he did notwant to lose Clarke because of the quality of his work asa salesman.Schaefer testified that on November 11 Mantha direct-ed him to tell Clarke that work was slow and the storewas overstaffed. Therefore, the employee was being laidoff but would be recalled when business increased. Ac-cording to Schaefer, business was slow for approximately7 days in November and then increased substantially.Schaefer stated the volume of business was such duringNovember and December that Mrs. Mantha, who nor-mally worked exclusively in the carpet department, hadto come into the store and work on the floor sellinghardware. Schaefer said this was highly unusual becauseMrs. Mantha normally only worked on the sales floor inthe hardware department occasionally on Sunday to re-lieve employees going to lunch. He also stated that thebookkeeper was required to leave the office and comeout on the floor in order to sell. Finally, Schaefer alsotestified that Mantha told him December was his bestmonth in 1981, and the entire year of 1981 was his bestyear at the store.Clarke testified that, when Schaefer discussed thelayoff with him, Schaefer prefaced his remarks by sayingthe "official reason" was the decline in the business atthe store. Clarke further testified that before he left thatday Mantha called him aside and stated the layoff wastemporary. Mantha told him that business had dropped55 to 60 percent and asked Clarke if he would be willingto work on the fencing crew. Clarke replied that hewould because he needed the money. Mantha then prom-ised to contact the employee within a week or 10 daysbecause some fencing jobs were scheduled to start then.Mantha, while admitting he spoke to Clarke about thelayoff, stated Clarke asked if the layoff were permanent.According to Mantha, he replied that he did not know,but that it probably was permanent. He acknowledgedasking Clarke if he were willing to work on the fencingcrew and stated the employee said yes, but not if Mantharequired him to work "90 miles an hour." During thisconversation, Mantha never mentioned to Clarke that hewas dissatisfied with the employee's slow manner in han-dling customers or that this was the reason the employeewas selected for layoff.On November 27, Smith was called at home in theevening by Mantha. Mantha told the employee the Re-spondent was losing money with its fence crew and,therefore, the Respondent had to lay Smith off. Smithtestified that he asked Mantha why he was being selectedwhen less senior employees were being retained. Hestated he was told that Wilson was bilingual and neededin the store and Bobeda was needed to install windowguards as well as work on the fence crew. Smith thenasked if the layoff was permanent or temporary andstated that Mantha replied, "We have to see what hap-pens down the road." Mantha said he would call the em-ployee if conditions changed.Mantha testified Smith was selected to be laid off onNovember 27 because he had received a number of com-plaints from customers that Smith was sarcastic and rudein his dealings with them. When pressed for the names ofthese customers, Mantha could only recall one by thename of Welsh. He stated that Welsh complained aboutSmith's sarcastic attitude and ignorance of the productshe was selling. According to Mantha, the customer saidhe would stop purchasing at the store if he had to dealwith Smith. ' Mantha stated he and Schaefer had spokento Smith on a number of occasions about the rudemanner in which the employee handled customers, butclaimed Smith failed to make any improvement in thisarea. However, Mantha acknowledged that Smith wasnever given a written warning for this conduct.Bobeda testified to two other conversations withMantha regarding the Union. He stated the third oc-curred later during the month of November.'2 Accord-ing to Bobeda, Mantha repeated that he suspected Clarkeand Smith were involved in the union activity at thestore and that Bobeda was also involved. He statedMantha said he would get rid of Clarke and Smith and ifhe could prove that Bobeda was involved with theUnion, he would fire him.The final conversation Bobeda asserted he had withMantha about his possible involvement with the Unionalso occurred in the office. Bobeda recalled that this con-versation took place on December 12. He stated thatMantha said he definitely thought Bobeda was involvedin the union activity and, if he could establish this, hewould fire Bobeda. According to Bobeda, he did notmake any reply to Mantha's statement but simplystomped out of the room.13The record reveals that Bobeda's father had suffered aheart attack sometime during the Christmas week andwas hospitalized in the Watsonville Community Hospital.It is apparent from the testimony that Bobeda's fatherhad a chronic heart condition and had suffered a seriesof heart attacks over a period of time. Bobeda testifiedthat on December 30 he and Yetter were unloading atruck in the back of the store and Mantha was standingapproximately 6 feet away at the time. According toBobeda, Wilson came out and informed him that hisbrother had called and said he had to take his father tothe hospital. On direct examination, Bobeda stated he im-mediately grabbed his coat and left without saying any-thing to anyone or securing permission from Mantha toII Clifford Bond, a self-employed repairman, also testified at the hear-ing that Smith had been rude and had embarrassed him in the store infront of customers. According to Bond, he came into the store to pur-chase some items and Smith loudly accused him of making a faulty repairon a water valve of a customer. When Bond protested that this was nottrue. Smith continued to persist in his accusation. Bond became angry be-cause he stated this occurred in front of six or seven customers. He statedthat whenever he came into the store thereafter he avoided having Smithto wait on him. On rebuttal, Smith acknowledged speaking to Bond butstated that he did so in the back portion of the store where no customersswere present.12 Since Bobeda asserted that Mantha made reference to his intentionto fire Clarke and Smith, this conversation would have had to take placebefore Clarke's layoff on November II1.'" As with all of the conversations that Bobeda asserted he had withMantha about the Union, Mantha denied they ever took place. However,Mantha admitted that, during the course of some discussion he had withBobeda, he asked the employee if he were involved with the Union andBobeda stated he was not. Mantha testified he believed the employee anddid not consider him to have any role in the union activity179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave. This occurred at approximately 2:45 p.m. Accord-ing to Bobeda, he did not sign out on his timecard whenhe left.14Bobeda stated that when he returned the fol-lowing morning and started to work Mantha came upand "threw" his paycheck at him saying "get out" and"there would not be any union in his shop." AfterBobeda had completed his testimony (on direct, cross,redirect and recross), counsel for the General Counselwas permitted to recall him. He then added that, whenMantha terminated him on December 31, Mantha furtherstated "[T]hat if it got down to going to court, he wouldlie if he had to."On cross-examination, Bobeda admitted that his fatherwas in the hospital at the time Wilson relayed the tele-phone message to him, and he was unable to recallwhether the employee told him that his brother wantedhim to go to the hospital to pick up his father. Duringfurther cross-examination, Bobeda admitted that, whenhe applied for unemployment benefits after his termina-tion, he initially told the interviewer that the message re-layed to him was that his father had suffered a heartattack. When confronted by the interviewer at a subse-quent session, after she had an opportunity to investigatethe matter with the Respondent, Bobeda changed hisstory and indicated that he may have misunderstood Wil-son's message. However, at an unemployment insuranceappeals hearing where Bobeda was contesting the denialof benefits, he testified that he went directly to the hospi-tal and took his father home. He stated that this was notcompleted until approximately 4 p.m. and, therefore, hedid not return to work.Schaefer testified that on December 31 Mantha toldhim Bobeda was fired because he falsified his timecardand because Mantha had discovered that Bobeda was"knee deep in the Union thing." In an affidavit given theBoard agent investigating the case, Schaefer indicatedthat Mantha did not tell him until January 3, 1982, thathe had learned that Bobeda was "knee deep" in theunion activity.Mantha, on the other hand, gave a completely differ-ent version of the events resulting in Bobeda's discharge.According to Mantha, when Bobeda was hired it waswith the idea that he would eventually become assistantstore manager. For this reason, the Respondent paidBobeda the second highest wage of any of the staff em-ployees and he was to work in the various departmentsto learn the jobs. According to Mantha, the first problemhe experienced with Bobeda was a breach of the confi-dence regarding his wages. Mantha stated that Bobedatold Yetter, who was in charge of the fence crew, thathe was earning more money than Yetter. Mantha statedthis caused a problem with Yetter.14 Under the system used by the Respondent, employees noted theirown time on the timecards. Bobeda testified that he followed the practiceof putting his time on his timecard several days in advance of actuallyworking the hours indicated. He asserted that on December 29 he putdown the hours he was supposed to work on December 30 and 31, andhis timecard indicated that he signed out at 4:30 p.m. on each of thesedays. (R. Exh. 1.) Bobeda stated he did this because the Respondent fre-quently changed the assigned work schedules and he placed his hours onthe timecard in advance so that he would know which days he was sup-posed to work.In addition to the four items set forth in the writtenwarning, Mantha stated that before he went on vacationin early October, Bobeda was instructed to replace a tireon the company truck. He said Bobeda failed to do soand had to be requested four or more times to replacethe tire. In addition, Mantha asserted that sometime inOctober he discovered Bobeda in his office using theoffice telephone. He stated that there were eight otherphones in the building and the employees were instruct-ed not to use the office telephone.Mantha further testified that Bobeda was involved in acash discrepancy in the store. 65 The date of this incidentwas never established in the record. Nevertheless,Mantha stated that a customer brought to his attentionthat the receipt she received from Bobeda at the cashregister only indicated zeros. Mantha stated he checkedthe tape and Bobeda's cash drawer and found there wasno discrepancy but that the customer's purchase, whichtotaled $16.05, was not recorded on the tape. When con-fronted with this, Bobeda finally admitted that he han-dled the transaction, and that he had totaled the price ofthe purchases on a calculator rather than on the cashregister. Mantha testified that he was concerned becauseit was possible for the sales people to pocket the pay-ment made for purchases when they were not recordedon the cash register tape. According to Mantha, Bobedasubsequently counted the drawer from Schaefer's cashregister and determined that it was over by the preciseamount of the sale.'6Mantha also testified that on December 16 Bobeda re-fused to do a fence job at a customer's establishment.Mantha stated that he was away on a business trip andwhen he returned he learned that Yetter had to do a jobthat had been assigned to Bobeda. According to Mantha,he was disturbed by Bobeda's action because Yetter hada bad back and that was why the job was assigned toBobeda initially. In addition, Mantha stated that on De-cember 24, Bobeda left without permission at 3:30 p.m.to go Christmas shopping with his brother. A notationplaced on Bobeda's timecard for this period indicatesthat he was observed leaving at 4 p.m. and he was cred-ited with 7-1/2 hours for that day.Finally, Mantha stated that on December 30, whenBobeda received the message from Wilson concerninghis father and left without permission, it was the "strawthat broke the camel's back." Mantha testified thatWilson informed Bobeda that his brother called for himto pick up his father at the hospital and to contact hisbrother. Mantha stated he went up on the roof to dosome work after Wilson relayed the message, and when:I Mantha admitted, however, that it was not unusual for the sales em-ployees to have "overages" or "shortages" in their cash register drawers.'6 Both Bobeda and Schaefer testified that Mantha had installed anumber of new cash registers, but Bobeda was assigned an old cash regis-ter where he could not multiply several items. They stated that it wascustomary for any sales person using the older cash register to total theamount of the purchases on a calculator and then ring it up on the cashregister. Both Bobeda and Schaefer testified that Bobeda must have inad-vertently put the amount of this particular purchase, which they statedwas $16.05, in the cash drawer used by Schaefer. They also stated thatSchaefer and not Bobeda counted the cash drawer and discovered theprecise amount of the purchase there in excess of what the tape revealedfor that cash register.180 HOPKINS HARDWAREhe returned, Bobeda was gone. Mantha questioned hiswife to ascertain whether she had given the employeepermission to leave early and was told she had not.Mantha then went to the office and looked at Bobeda'stimecard. It indicated 4:30 p.m. even though the employ-ee had left at 2:45 p.m. He also noticed that the employ-ee had signed his hours for the following day. Manthaspoke with Cora Farnham, the bookkeeper, and was toldthat Bobeda came into the office and borrowed her pento make a notation on his timecard. 17 As a result of this,Farnham marked the timecard to show that Bobeda leftat 2:45 p.m. Because of the falsification of the timecard,Mantha decided to terminate Bobeda the next day. WhileMantha admitted telling Schaefer he had dischargedBobeda because the employee had falsified his timecard,he denied stating to Schaefer that he had discoveredBobeda was "knee deep in the union thing."A handwritten summary of the number of the Re-spondent's personnel was introduced into evidence asRespondent's Exhibit 7. The summary indicates thatprior to the layoff of Clarke and Smith, the Respondenthad 11 employees. After their layoff, the number of em-ployees continually declined from 9 to 5-1/2, the one-half being an employee who was working part-time. Thisnumber did not increase until the last day that Manthaowned the store in March 1982.As the record indicates, Mantha sold the store effec-tive March 16, 1982. On March 12, 1982, Mantha sent aletter to Clarke advising him that an opening was avail-able in the store on March 15. (R. Exh. 9.) When Clarkecontacted Mantha, he was asked if he wanted the posi-tion and the employee accepted. Clarke reported towork on March 15.18 Similarly, Mantha got in touchwith Smith and subsequently offered him a position inthe store. (See R. Exh. 8.) Smith had been ill and toldMantha he would report to work when he was releasedby his doctor. When the new owners took over the storeon March 16, Clarke was let go and Smith was never re-hired. ' 9Concluding FindingsIt is clear that the resolution of the issues presented bythese cases depends heavily on the veracity of the wit-nesses. In this regard, I find that critical portions of thetestimony of the principal antagonists here (Bobeda andMantha) leave much to be desired in terms of trustwor-thiness and reliability.17 Farnham testified that Bobeda came into the office that afternoon at2:45 p.m. She stated that he took a pen from her desk and marked histimecard and put it back into the rack. According to Farnham, Bobedastated he was going to the hospital to pick up his father. Farnham cor-roborated Mantha's testimony that Mantha came in and looked at thetimecard. She stated that Mantha then instructed her to make out a termi-nation check for Bobeda and told her that the employee had falsified histimecard.s1 Clarke stated that when he reported to work Mantha indicated tohim that he would rehire Clarke and Smith, but he would never rehireBobeda because he considered him a thief.i9 Mantha testified that he made the offer to Clarke and Smith becausethe Regional Office of the Board was pressing him to rehire the employ-ees in order to settle the case. He stated that he had nothing to lose andit would be the new owner's problem rather than his.For example, Bobeda testified on direct examinationthat when Wilson relayed the telephone message fromhis brother, he was told his father had a heart attack andhis brother had to take him to the hospital. Since hisfather had suffered a heart attack several days before,Bobeda stated, he grabbed his coat and left without se-curing permission from anyone. On cross-examination,Bobeda admitted that his father was in the hospital at thetime he received the message and had been there for aweek because of the heart attack. Bobeda professed to beunable to recall whether the message relayed by Wilsonwas for him to go to the hospital to pick up his father.Contrary to this, however, the record shows that Bobedagave the same version of this event that he gave ondirect examination to the interviewer when he appliedfor unemployment benefits shortly after his discharge.But when she conducted an investigation of the dis-charge and learned that the telephone message was forBobeda to pick up his father at the hospital, she con-fronted him with this discrepancy in his story. At thispoint, Bobeda changed his version to indicate that hemisunderstood the message given by Wilson and assumedthat his father was worse. At the appeal of the denial ofhis claim for unemployment benefits, Bobeda testifiedunder oath that the telephone message was for him to goto the hospital and pick up his father. He stated he wentdirectly there and took his father home. Thus, in thisproceeding and in the unemployment compensation pro-ceeding, Bobeda did not hesitate to give several differentaccounts of the same event. I find this casts seriousdoubts on the reliability of his testimony in general.Similarly, after Bobeda completed his testimony ondirect and cross-examination in this proceeding, he wasrecalled to the stand to give an addition to the statementspurportedly uttered by Mantha at the time he dischargedBobeda. According to Bobeda, Mantha stated "that if itgot down to going to court, he would lie in court if hehad to." It seems highly improbable that Bobeda wouldhave neglected to include this incriminating statementduring his testimony in chief, both on direct and redirect,or that he would have forgotten that such a statementwas made at the time he was terminated by Mantha.In sum, I not only find that Bobeda was inclined togiving different accounts of the same event at differentforums, but that he was also inclined to embellish his tes-timony with obvious afterthoughts. I can only concludethat this was done in order to bolster his cause and toestablish culpability on the part of the Respondent.Likewise, the testimony of Mantha gives rise to seriousconcern about the veracity of his statements. While ad-mitting that he spoke with Oliver and Clarke the morn-ing that he received the letter requesting recognitionfrom the Union, Mantha denied interrogating Bobeda orSmith regarding the Union's organizing activity at thestore. However, Schaefer testified to a conversation withMantha in which Mantha indicated he had spoken toClarke and Smith and had begun to suspect them as theleaders in the organizing effort. In so doing, Schaefer re-peated Smith's response to Mantha's questions about theemployee's involvement in the union activity, thereby181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuttressing Smith's testimony that he had been ques-tioned by Mantha.In the case of Bobeda, Mantha denied ever speaking tothe employee about the union activity or the role, if any,that he played in it. However, Mantha admitted at an-other point during his testimony that he asked Bobeda ifhe were involved with the Union and the employee saidhe was not. Mantha indicated that he then dropped thematter because he believed Bobeda. Thus, on the onehand, Mantha testified that he did not question Bobedaor interrogate him about the Union and, on the other,admitted that he spoke with the employee regarding hisinvolvement with the Union.In light of the obvious inconsistencies in Mantha's tes-timony and the blatant tendency of Bobeda to alter andembellish his testimony concerning crucial events, I findit extremely difficult to place any reliance on their state-ments. However, since it is necessary to sift throughtheir distortions and contradictions to determine a reli-able set of facts on which to resolve the issues here, Igive credence to their testimony only where corroborat-ed by the credited testimony of other witnesses or sup-ported by independent objective facts.Turning to the events in this case, it is more than evi-dent, not only from the testimony of Clarke, Smith, andSchaefer, but also by the admissions of Mantha, thatMantha unlawfully interrogated the employees when hereceived the Union's request on October 27. Manthacalled Clarke and Smith separately into his office and de-manded to know what they knew about the Union's or-ganizing effort in the store. In the case of Clarke,Mantha stated he heard a list had been circulated amongthe employees to sign if they supported the Union, andhe questioned Clarke to ascertain if this were true.Mantha did not give any assurances to either Clarke orSmith prior to or during his questioning of them that re-prisals would not be taken against them. Indeed, it wasClarke who had to caution Mantha that it was not lawfulfor him to discuss the union activity with the employees.It was also at this point that Clarke told Mantha he hadbeen through a similar experience at San LorenzoLumber Company and the whole affair had become acri-monious. When Mantha told Clarke he thought theUnion was bluffing, Clarke stated he did not think so,thereby giving Mantha an indication that the employeehad some knowledge of the Union's activity in the store.I note at this point that, prior to calling Clarke andSmith into the office to question them about the unionactivity, Mantha, at Schaefer's suggestion, had contactedthe Regional Office of the Board and was surprised tolearn that he could not discharge the employees for en-gaging in union activity. I also note, that after Manthaspoke with Clarke, he contacted the San LorenzoLumber Company to ascertain if Clarke had been consid-ered one of the ringleaders in the union activity at thatfirm.In view of all of the above, I find Mantha's question-ing of Clarke and Smith on October 27 about the unionactivities in the store constitutes unlawful interrogation. Ido not credit Mantha's testimony that he did not ques-tion Smith since, as previously noted, Mantha subse-quently informed Schaefer of the precise response Smithmade to his questioning.20Each employee was interro-gated separately in Mantha's office, and it is apparentfrom the credited testimony that Mantha was seeking toidentify those employees responsible for the union activi-ty in his store. Although Mantha did not make overtthreats of retaliation against the employees or promisethem benefits, the circumstances under which these inter-rogations took place was patently coercive and servedno legitimate purpose. See Edgcomb Metals Co., 254NLRB 1085 (1981); PPG Industries, 251 NLRB 1146(1980); NLRB v. Truss-Span Co., 606 F.2d 266 (9th Cir.1979). Accordingly, I find that, by interrogating Smithand Clarke on October 27, the Respondent violated Sec-tion 8(a)(1) of the Act.While I have indicated doubts about the trustworthi-ness of Bobeda's testimony, I find, nevertheless, that hewas also called in by Mantha on October 27 and ques-tioned about the union activity. First, it is highly improb-able that Mantha would have overlooked Bobeda in hisefforts to discover the employees responsible for theUnion's effort to organize the store, especially in view ofMantha's pattern of conduct in questioning the employ-ees. But more significant is the admission by Mantha thathe spoke with Bobeda about his involvement with theUnion (at some undisclosed date during this period) andthe employee disclaimed any such involvement. Based onthis admission by Mantha which buttresses Bobeda'sstatements, I find that Mantha also unlawfully interrogat-ed Bobeda on October 27 in violation of Section 8(a)(1)of the Act.Similarly, I find that a second conversation occurredin early November between Mantha and Bobeda inwhich the subject of discussion was the possible involve-ment in the union activity by a discharged employeenamed Frum.21 Here again, while there is reluctance onmy part to give credence to the testimony of Bobeda re-garding this conversation, I find that Mantha, by his ownadmission, indicated there was a conversation betweenhim and Bobeda in which Frum was discussed. It was inthis conversation, according to Mantha, that Bobedamade the statement, "Frum was bull-shitting about his in-volvement in the union activity in the store." This state-ment by Bobeda occurred after Frum was no longer em-ployed at the store. From this I deduce that some con-versation took place between Bobeda and Mantha re-garding Frum and the critical question is whether,during the course of this conversation, Mantha made thestatements attributed to him by Bobeda. In view of theunreliability of the testimony of both Bobeda and ofMantha, I am unable to state on the basis of this record20 I credit the testimony of Clarke, Smith, and Schaefer. All of thesewitnesses testified in a straightforward and candid manner. I am not un-mindful in making this credibility resolution that Schaefer had subse-quently quit the Respondent's employ in a dispute over the amount of hisChristmas bonus and that during the organizing campaign he participatedin the union meetings and was a close friend of the employees. Schaefer'sactivities and his relationship with the employees does not, however, inmy judgment impinge on his veracity nor do I consider it sufficient biasto cause his testimony to be unworthy of belief21 Although from Mantha's testimony it is not certain whether Frumwas discharged or quit, it is clear from the testimony that Mantha wasunsatisfied with the employee and pleased to have the employment rela-tionship ended.182 HOPKINS HARDWAREthat the threat to prevent Frum from securing other em-ployment in Watsonville was in fact made by Mantha.There is no independent evidence other than the con-flicting testimony of these individuals on this issue. Ac-cordingly, I conclude that the General Counsel has failedto support by any credible evidence or testimony in therecord that such a statement was made and for thisreason I find that this portion of the allegations of thecomplaint should be dismissed.Bobeda testified about two other conversations whichhe asserts he had with Mantha. The first took place inearly November where he claims Mantha threatened toget rid of Clarke and Smith because he felt they were in-volved in the union activity at the store, and that Bobedawould also be fired if Mantha could establish his involve-ment in the activity. The second purportedly occurredon December 12 when Mantha threatened to fire Bobedaif he could prove that Bobeda was part of the union or-ganizing effort.Since there is little to choose from in terms of the lackof veracity of each of these witnesses, a factual determi-nation of these issues is made all the more difficult. It is afact that Clarke and Smith were subsequently laid offand, indeed, that Bobeda was subsequently fired. I alsofind as a fact that prior to the layoffs Mantha informedSchaefer that he suspected both Clarke and Smith wereinstrumental in getting the Union to organize the em-ployees at the store. It was on the basis of Mantha'sstatements to Schaefer, that the store manager warnedthe employees that they could expect to be fired byMantha. I note at this point that Mantha was unaware ofSchaefer's involvement with the employees' union activi-ty or that he was attending the union meetings. Thus,while it is perfectly logical for Mantha to have revealedhis suspicions about the involvement in the union activityby Clarke and Smith to Schaefer, it is extremely illogicalto believe that Mantha called in Bobeda and voicedthreats that he would fire the two employees for beinginvolved in union activity, and would fire Bobeda for thesame reason. It is true that much of Mantha's conducthere was ill advised and characterized by precipitousaction, but there is nothing which indicates that after hisinitial contact with the Board's Regional Office, that hewas so blissfully ignorant of the requirements of the Actas to overtly threaten to get rid of employees for sus-pected union activity in a face-to-face confrontation.Furthermore, based on my observation of Bobeda, I amnot unpersuaded that Bobeda's testimony regarding theseconversations was specifically fabricated and tailored byhim in order to establish grounds for unlawful conductby the Respondent. Accordingly, I find that the allega-tions of the complaint which rest on these two purportedconversations between Bobeda and Mantha have notbeen proven by a preponderance of the credible testimo-ny in this record and should be dismissed.Turning to the issue of the layoffs of Clarke andSmith, I find that each of these employees was unlawful-ly laid off by the Respondent in violation of Section8(a)(3) of the Act. Schaefer credibly testified that hewarned the employees to expect to be terminated be-cause Mantha suspected them of being involved in theunion activity. The Respondent's counsel sought to es-tablish during the cross-examination of Schaefer that thiswas solely Schaefer's opinion. However, this opinion wasnot formed in a vacuum at the time Schaefer notified theemployees to expect retaliation from Mantha. It wasbased on his conversations with Mantha in whichMantha pointed out that he suspected each of these em-ployees of being involved in his problems with theUnion. As noted, at the time Schaefer made this state-ment at the union meeting, Mantha was unaware that thestore manager had aligned himself with the employees'organizing effort. Therefore, even though Mantha hadnot authorized the statements by Schaefer and was notaware that the store manager was attending the unionmeetings, Schaefer, as an admitted supervisor, was anagent of the Respondent. As such, the threat that Clarkeand Smith could anticipate being terminated becauseMantha suspected them of union activity is imputed tothe Respondent and violated Section 8(a)(1) of the Act.The coercive effect is plain-not only could Clarke andSmith expect reprisals in the form of loss of employmentbecause of their union activity, but others attending themeeting could reasonably anticipate similar retaliatoryconduct. This statement clearly interfered with the rightsguaranteed the employees by Section 7 of the Act.The Respondent's claim that a layoff was required inNovember because of the fact that the store wasoverstaffed is, in my judgment, nothing more than a pre-text. Schaefer gave unrefuted testimony that the volumeof business in the store was only slack for a 7-day periodand then picked up considerably. Indeed, Schaefer statedthat Mantha informed him that the month of Decemberwas the best month of the year and that the entire yearof 1981 was the best, in terms of volume of business, thatthe store had enjoyed. To refute this, Mantha assertedthat he had gone over the records and determined thatthe store was overstaffed by 2-1/2 persons. However, atno time did Mantha offer into the record any of his busi-ness records to establish the volume of business or howhe ascertained that the store was overstaffed. The onlyrecord offered by the Respondent was a summary toshow that after the layoffs and the subsequent dischargeand termination of other employees, they were not re-placed until inmediately prior to the time the Respondentsold the business in March. However, offset against thisis the credited testimony of Schaefer that the store wasso busy that Mrs. Mantha had to leave the carpet depart-ment to work in the hardware department and it wasnecessary for Mantha to not only bring the bookkeeperbut also outside employees onto the sales floors to handlecustomers. I note at this point that the testimony bySchaefer in this regard is completely unrefuted in therecord.Nor do I find Mantha's explanation as to why he se-lected Clarke and Smith for layoff in November to bepersuasive in terms of a legitimate business decision.Mantha claimed Clarke was slow in dealing with custom-ers and Smith had a history of being rude to customers.Although Mantha stated he brought these facts to Schae-fer's attention on several occasions and each had spokento the employees about their performance deficiencies, Inote that at no time did Mantha issue any type of written183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarning to these employees. In contrast, however, heissued a written warning to Bobeda on November 2 in-volving four separate incidents. This alone gives rise tothe inference that whatever their deficiencies bothClarke and Smith were considered valued employees tothe Respondent prior to the time Mantha suspected themof involvement in the union activity. Moreover, wheneach of these employees was laid off, Mantha never ex-pressed to them the fact that he was dissatisfied withtheir job performance and for that reason had selectedthem to be laid off. Rather, Mantha simply offered an ex-planation as to why he was keeping three less senior em-ployees, and this group included Bobeda against whomthe Respondent had a professed litany of complaints, in-cluding a written warning issued earlier that month.In sum, I find that the timing of the layoffs and theselection of Clarke and Smith, who Mantha had suspect-ed of being the leading activists in the organizing cam-paign, far outweigh the business explanation that Manthaoffered to support his conduct. Indeed, on the basis ofSchaefer's testimony and Mantha's avowed hostilitytoward the unionization of his employees, as well as hisdetermined effort to identify those responsible for the or-ganizing activity, I conclude that the reasons offered bythe Respondent for laying off Clarke and Smith arepurely pretextual. When the above is considered in con-nection with the unrefuted testimony of Schaefer that thebusiness was enjoying its most profitable year, it becomesreasonable to draw the inference that Clarke and Smithwere laid off in retaliation for their suspected union ac-tivity. Cf. American Fence Co., 255 NLRB 692 (1981).Therefore, I find the layoffs of Clarke and Smith violat-ed Section 8(a)(3) and (1) of the Act.The final issue to be determined here is whether thedischarge of Bobeda on December 31 was for unlawfulreasons. As already noted, little credence is given to thetestimony of either Bobeda or Mantha. Therefore, resolu-tion of this question rests on independently establishedfacts and the credited testimony of the witnesses.It is evident that Bobeda left at approximately 2:45p.m. on December 30 after receiving the phone messageconcerning his father. Contrary to the testimony ofBobeda, I find that, instead of grabbing his jacket andleaving immediately, the employee went into the officeand took his timecard out of the rack. I credit the testi-mony of Farnham, who appeared as a straightforwardwitness giving an accurate account of the events, thatBobeda took a pen from her desk and made some nota-tion on his timecard. I also credit her statement thatBobeda said he had to leave to pick up his father at thehospital. Thus, I reject the claim of counsel for the Gen-eral Counsel that Bobeda was confronted with an "emer-gency situation" and believed his father had suffered an-other heart attack, thereby accounting for his failure torecord the correct time on his timecard when he left thestore that afternoon.In these circumstances, I find it reasonable to concludethat Bobeda marked his timecard to show that he fin-ished work at 4:30 p.m. that day and placed his hours onthe card for the following day. I find Bobeda's explana-tion that he marked his card on December 29 to reflectthe hours he was scheduled to work on December 30and 31 to be dubious at best and not worthy of belief.But even if his testimony in this regard were to be be-lieved, it is clear that Bobeda had falsified his timecardto show hours he worked when in fact he had not.22Thus, when Mantha checked Bobeda's timecard and dis-covered the falsification, he had a legitimate businessreason for terminating the employee.The credited testimony of Schaefer reveals thatMantha also assigned Bobeda's union activity as a reasonfor firing the employee. He told Schaefer that Bobedawas fired for falsifying his timecard and that he had dis-covered that the employee was "knee-deep in the unionthing." While Schaefer testified Mantha made this state-ment to him the day that Bobeda was discharged, his af-fidavit indicated that Mantha made this remark to him onJanuary 3. Since the affidavit was given shortly after thecharges were filed in this case, it is presumed that the af-fidavit is more accurate than the testimony given at thehearing. I do not find, however, that Schaefer's testimo-ny in this regard is to be discredited since I attribute hisinaccuracy about the precise date to be the result of afaulty memory rather than a desire to distort the facts.Regardless of when this remark was made to Schaeferby Mantha, it nevertheless revealed one of the motivesunderlying the decision to discharge Bobeda.Although Mantha denied making the remark to Schae-fer, I do not place any credence in his denial. It is notonly consistent with his efforts to discover the employ-ees responsible for the Union's organizing effort, but alsotracks the pattern he established in getting rid of employ-ees he suspected of being involved with the Union, i.e.,Clarke and Smith.Therefore, the facts here place Mantha's discharge ofBobeda squarely within the principle established by theBoard for "dual motivation discharges" in its WrightLine case.23Under this doctrine, the General Counselhas the burden of making a prima facie showing suffi-cient to support the inference that the protected conductwas a "motivating factor" in the decision. Once this isestablished, the burden shifts to the employer to demon-strate that the same action would have taken place evenin the absence of the protected conduct.24Applying the Wright Line test to the facts here, I findthe record clearly establishes that the General Counselhas made a prima facie showing that Bobeda's union ac-tivity was a motivating factor in Mantha's decision todischarge him. It is equally clear that because of thepatent falsification of the timecard Mantha had sufficientbusiness justification to fire the employee. Thus, the criti-cal question becomes whether Mantha would have dis-charged Bobeda even in the absence of his union activi-ty. On the basis of the record here, I am constrained to22 There is no evidence in the record, other than Bobeda's testimony,to establish that other employees marked their timecards in a similarmanner or that the Respondent condoned this practice.2a Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir.1981), cert. denied 455 U.S. 989 (1982).24 While I am aware that there is a division between the various cir-cuit courts of appeals regarding the shifting of the burden of proof to theemployer and that the matter is currently before the United States Su-preme Court, I am nevertheless bound by the Board's application of thedoctrine until there is a definitive ruling by the Supreme Court.184 HOPKINS HARDWAREconclude that he would not. Mantha recited a litany ofcomplaints management had against Bobeda. In addition,a written warning was issued to Bobeda on November 2setting forth four separate incidents which managementconsidered unacceptable. Nevertheless, when a decisionwas made by Mantha to lay off two employees in No-vember, he overlooked the deficiencies which he nowclaimed were so determinative in Bobeda's case and se-lected Clarke and Smith to be laid off. Since I havefound that Clarke and Smith were laid off for discrimina-tory reasons, I find it reasonable to infer that Manthawas more concerned about getting rid of employees whowere suspected of being involved in union activity thanhe was about discharging employees for poor work per-formance. While I strongly condemn Bobeda's actions infalsifying his timecard, I am unable to overlook the factthat it was not until Mantha associated Bobeda with theunion activity that he then decided he could no longertolerate the employee's misconduct.For these reasons, I find that the Respondent has notmet the burden of demonstrating that Bobeda wouldhave been discharged even in the absence of his unionactivity. Accordingly, I find that, by discharging the em-ployee on December 31, the Respondent did so for dis-criminatory reasons and thereby violated Section 8(a)(3)and (I) of the Act.The Challenges to the Ballots in the RepresentationElectionIn view of the above findings, it follows that the chal-lenges to the ballots of Frederick Smith, John M. Clarke,and Steven Bobeda in the representation election held inCase 32-RC-1506 must be overruled. Since each of theseindividuals has been found to have been unlawfully laidoff or discharged by the Employer prior to the represen-tation election, they continue in their status as employeeseligible to vote and their challenged ballots should beopened and counted.Accordingly, it is recommended that the challenges tothe ballots of the three above-named employees be over-ruled. It is further recommended that their challengedballots be opened and counted and a new tally of ballotsbe issued in this representation case.CONCLUSIONS OF LAW1. Edgar Mantha and Kathleen Mantha, a Partnership,d/b/a Hopkins Hardware; Mantha's Carpet & Draperies;Mantha's Handyman Plumbing; Mantha's Fence was, atall times material herein, an employer within the mean-ing of Section 2(2) of the Act engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. United Food and Commercial Workers Union,Local 839 is a labor organization within the meaning ofSection 2(5) of the Act.3. By unlawfully interrogating employees about theirunion activity and the union activity of other employees,the Respondent has interfered with, restrained, and co-erced employees in the exercise of the rights guaranteedthem by Section 7 and thereby violated Section 8(a)(1)of the Act.4. By informing employees that they could expect tobe discharged because they were suspected of engagingin union activities, The Respondent has violated Section8(a)(1) of the Act.5. By selecting employees John Clarke and FrederickSmith for layoff on November 11 and 27, respectively,because they were suspected of engaging in union activi-ties, the Respondent violated Section 8(a)(3) and (1) ofthe Act.6. By unlawfully discharging employee Steven Bobedaon December 31, the Respondent has violated Section8(a)(3) and (1) of the Act.7. The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be ordered to ceaseand desist therefrom and to take certain affirmativeaction which will effectuate the policies of the Act.Since it was neither asserted by counsel for the GeneralCounsel nor litigated at the hearing that the purchaser ofthe Respondent's business was a successor responsible forremedying its predecessor's unfair labor practices,26 theremedy here must take into account the sale of the busi-ness by the Respondent on March 16, 1982. In addition,on the basis of the state of this record, it must be pre-sumed that the sale of the business was bona fide. There-fore, any remedial order worded as if the Respondentstill owned the business enterprise would be meaninglessand unrealistic.For this reason, the Respondent shall be ordered tomail signed copies of the notice attached to this decisionto each of the employees employed by it during the timethe unfair labor practices found herein were committed.See, e.g., Webb Tractor & Equipment Co., 167 NLRB383, 384 fn. 10 (1967). In addition, the Respondent shallbe required to make Steven Bobeda, John Clarke, andFrederick Smith whole for any loss of earnings and ben-efits they may have suffered by reason of the unlawfuldiscrimination against them from the date of their layoffsand/or discharge until the date of the sale of the businessby the Respondent.26Backpay shall be computed in themanner set forth in F W. Woolworth Co., 90 NLRB 289(1950), and interest thereon shall be computed in themanner provided in Florida Steel Corp., 231 NLRB 651(1977).27On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2828 See Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973), andPerma Vinyl Corp., 164 NLRB 968 (1967), enfd. 398 F.2d 544 (5th Cir.1968).26 In light of this, the contention by counsel for the General Counselthat the offers of reinstatement made to Clarke and Smith were invalid isof no significance.27 See generally Isis Plumbing Co., 138 NLRB 716 (1962).28 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Edgar Mantha and Kathleen Mantha,a Partnership, d/b/a Hopkins Hardware; Mantha'sCarpet & Draperies; Mantha's Handyman Plumbing;Mantha's Fence, Watsonville, California, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Unlawfully interrogating employees about theirunion activities and the union activities of other employ-ees.(b) Informing employees that they can anticipate beingdischarged because they are suspected of engaging inunion activities.(c) Selecting employees for layoff because they aresuspected of engaging in union activities.(d) Unlawfully discharging employees because theyare suspected of being involved in union activities.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Make Steven Bobeda, John Clarke, and FrederickSmith whole for any loss of earnings or benefits theymay have suffered as a result of the discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of the backpay due underthe terms of this Order.(c) Mail to each of the employees employed by theRespondent from October 27, 1981, to the date of thesale of the business copies of the attached notice marked"Appendix."29Copies of said notice, on forms providedby the Regional Director for Region 32, shall be mailedby the Respondent immediately upon receipt. The Re-spondent shall take steps to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply."g If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."186